DETAILED ACTION
	This Office Action is in response to Applicant’s amendment and argument submitted on August 19, 2021 for Application# 16/269,979.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1, 3, 11 and 13 are amended.
No newly added claims.
No claims are canceled.

Examiner’s Remarks regarding Applicant’s response
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in page 8 remarks regarding independent claims 1 and 11 are persuasive and amendments to overcome 35 U.S.C. 112 rejection. Examiner believes the specifically the invention to solve the problem of providing superior information, then ranks and organizes that information in a way that allows it to be easily packaged and record may contain information regarding one or more categories, each category having an assigned weight value. The search query may comprise & set of one or more search criteria of one or more categories for searching the database. The user interface may provide a category-weight associated 
. Examiner believes the limitation of "identifying and showing properties matching given criteria based on weights for property categories, comprising:
causing, by a processor, presentation of a graphical user interface (GUI) on a screen, the GUI including a first option that enables specifying a value for a category of a plurality of categories associated with a property, a second option that enables specifying a weight for the category, and a map; 
receiving, by the processor, a value for the category via the first option and a weight for the category via the second option; 
computing a relevance value for each of a plurality of properties based on the 
causing the map to include a list of visual indicators for one or more properties of the plurality properties based on locations of the plurality of properties and relevance values computed for the plurality of properties" is 

As maintained by the Examiner, the combination of elements as currently amendments in claims 1 and 11 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, identifying and showing properties matching given criteria based on weights for property categories, comprising:
causing, by a processor, presentation of a graphical user interface (GUI) on a screen, the GUI including a first option that enables specifying a value for a category of a plurality of categories associated with a property, a second option that enables specifying a weight for the category, and a map; 
receiving, by the processor, a value for the category via the first option and a weight for the category via the second option; 
computing a relevance value for each of a plurality of properties based on the 
causing the map to include a list of visual indicators for one or more properties of the plurality properties based on locations of the plurality of properties and relevance values computed for the plurality of properties.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159